Opinion issued December 13, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-12-00628-CR
                          ———————————
                   DANNY BARRON CASTRO, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



               On Appeal from the County Court at Law No. 1
                          Wichita County, Texas
                      Trial Court Cause No. 51660E

                        MEMORANDUM OPINION

      Appellant, Danny Barron Castro, has filed a motion to dismiss the appeal.

The motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.
APP. P. 42.2(a). We have not issued an opinion in the appeal. See TEX. R. APP. P.

42.2(b).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2